Citation Nr: 1639255	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a scar on the left ankle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction was subsequently transferred to St. Petersburg, Florida.
 
It is noted that the Veteran's representative suggested that he might be interested in changing representatives.  However, to date he has not explicitly canceled representation, and he has not submitted a VA Form 21-22 to designate another representative.  If the Veteran is in fact interested in retaining different representation, he should contact the new representative and file the requisite paperwork with VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2013 VA Form 9, the Veteran requested a hearing at a VA facility in Pennsylvania.  In September 2013, the Veteran contacted VA in order to notify VA that he had moved to Florida.  The Veteran further requested that the hearing scheduled in Pennsylvania be canceled in favor of scheduling a new hearing in Florida.  A review of the claims file indicates that the Veteran's hearing in Pennsylvania was canceled, but that he was never provided a new hearing in Florida.  Moreover, in 2015, the Veteran's representative pointed out that the Veteran had not yet been provided with his hearing, suggesting that the Veteran continued to desire a Board hearing.  Therefore, this matter must be remanded in order to provide the Veteran with a hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or Board video-conference hearing, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




